AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON , 2014 COMMISSION FILE NO. 333-187308 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NANOFLEX POWER CORPORATION (Exact name of registrant as specified in its charter) Florida 46-1904002 (State or jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification No.) 17207 N. Perimeter Dr., Suite 210, Scottsdale, AZ 85255 (480) 585-4200 (Address and telephone number of principal executive offices) Vcorp Services, LLC 5011South State Road 7, Suite 106 Davie, FL 33314 888-528-2677 (Name, address and telephone number of agent for service) Copies to: Darren Ofsink, Esq. Ofsink, LLC New York, NY 10022 (646) 627-7326 (646) 224-9844 (fax) Approximate date of commencement of proposed sale to the public:From time to time after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): o Large accelerated filer o Accelerated filer o Non-accelerated filer x
